Mr. Justice Brennan,
joined by Mr. Justice Stewart and Mr. Justice Marshall,
dissenting.
Miller v. United States, No. 70-43, involves convictions under 18 U. S. C. §§ 1461 and 1462. Kaplan v. United States, No. 71-40, involves a conviction under D. C. Code Ann. §22-2001 (Supp. III, 1970). Ewing v. United States, No. 71-182, and Miller v. United States, No. 71-1517, involve convictions under 18 U. S. C. § 1461. Cangiano v. United States, No. 72-154, involves convictions under 18 U. S. C. § 1465. Under the view expressed in my dissent in Paris Adult Theatre I v. Slaton, ante, p. 73, it is clear that the statutes involved in these cases cannot stand. Whatever the extent of the Federal Government’s power to bar the distribution of allegedly obscene material to juveniles or the offensive exposure of such material to unconsenting adults, each of these statutes is clearly overbroad and unconstitutional on its face. See my dissents in Miller v. California, ante, p. 47, and United States v. Orito, ante, p. 147. I would therefore grant the petition for certiorari ■ in each case and reverse each judgment of conviction.